


116 HR 7275 IH: National Security Innovation Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7275
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Ms. Slotkin (for herself and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To direct the Secretary of Defense to establish a National Security Innovation Network, and for other purposes.


1.Short titleThis Act may be cited as the National Security Innovation Act. 2.National Security Innovation Network (a)EstablishmentChapter 139 of title 10, United States Code, is amended by inserting after section 2358b the following new section:

2358c.National Security Innovation Network
(a)EstablishmentThe Secretary of Defense shall establish a program office to be known as the National Security Innovation Network (referred to in this section as the Network). The Secretary shall establish the Network within the Office of the Under Secretary of Defense for Research and Engineering or within the office of another principal staff assistant to the Secretary. (b)Head of NetworkThe head of the Network shall be an individual designated by the Secretary of Defense.
(c)ResponsibilitiesThe responsibilities of the Network shall be— (1)to maintain a network throughout the United States that connects the Department of Defense to academic institutions, commercial accelerators and incubators, commercial innovation hubs, and nonprofit entities with missions and capabilities relating to national security innovation;
(2)to expand the national security innovation base through integrated, project-based problem solving that leads to novel concept and solution development for the Department and facilitates dual-use ventures with national security and commercial utility; (3)to work in coordination with the Under Secretary of Defense for Personnel and Readiness, other principal staff assistants within the Office of the Secretary, and the Secretaries of the military departments to create new pathways and models of national security service that facilitate term, temporary, and permanent employment within the Department for—
(A)students and graduates in the fields of science, technology, arts, engineering, and mathematics; (B)early-career and mid-career technologists; and
(C)entrepreneurs for purposes of project-based work; (4)to accelerate the development of innovative solutions to complex problems, particularly through dual-use ventures, and facilitate partnerships between early stage ventures and the Department of Defense, by increasing transparency, and access to the Department for early stage ventures with the goal of improved acquisition and procurement outcomes;
(5)to generate novel concepts and solutions to problems and requirements articulated by entities within the Department through programs that combine end users from the Department, students and faculty from academic institutions, and the early-stage venture community; (6)to establish physical locations throughout the United States through which the Network will connect with academic partners and private funding sources for the purposes of carrying out the responsibilities described in paragraphs (1) through (5); and
(7)to carry out such other activities as the Secretary of Defense, in consultation with the head of the Network, determines to be relevant to such responsibilities. (d)AuthoritiesIn carrying out this section, the Secretary of Defense may use the following authorities:
(1)Section 1599g of title 10, United States Code, relating to public-private talent exchanges. (2)Section 2368 of such title, relating to Centers for Science, Technology, and Engineering Partnerships.
(3)Section 2374a of such title, relating to prizes for advanced technology achievements. (4)Section 2521 of such title, relating to the Manufacturing Technology Program.
(5)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements. (6)Such other authorities as the Secretary considers appropriate.
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2021 and each fiscal year thereafter.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2358b the following new item:


2358c. National Security Innovation Network..
3.Implementation
(a)Transfers from other DOD elementsThe Secretary of Defense may transfer to the National Security Innovation Network established under section 2358c of title 10, United States Code (as added by subsection (a)), such personnel, resources, and functions of other organizations and elements of the Department of Defense as the Secretary considers appropriate to carry out such section. (b)Plan required (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for establishing the National Security Innovation Network under section 2358c of title 10, United States Code (as added by subsection (a)).
(2)ElementsThe plan required under paragraph (1) shall include the following: (A)Plans for the funding, integration, and evaluation of the Network, including plans for—
(i)future funding and administrative support of the Network; (ii)integration of the Network into the programming, planning, budgeting, and execution process of the Department of Defense;
(iii)integration of the Network with the other programs and initiatives within the Department that have missions relating to innovation and outreach to the early-stage venture and academic communities; and (iv)performance indicators by which the program will be assessed and evaluated.
(B)A description of any additional authorities the Secretary may require to effectively carry out section 2358c of title 10, United States Code (as added by subsection (a)). (C)Plans for any transfers the Secretary intends to carry out under subsection (a) of this section.

